El Juez Asociado Senos. Wole,
emitió la opinión del tribunal.
 Los demandantes se quejaron dp una zanja y de una tubería de concreto colocada en su propiedad sin sn consentimiento, y entablar on. pleito para qne se declarase la inexistencia de una servidumbre y por daños y perjuicios, contra *520el municipio de San Juan, representado por su alcalde Roberto BL Todd. El municipio compareció por su abogado y exeepcionó la demanda. La excepción fue desestimada. Posteriormente, los demandantes hicieron que el secretario tomara razón de la rebeldía del demandado. El caso fue puesto en calendario, y la corte lo vió, fallándolo a favor de los demandantes y resolviendo que no existía servidumbre alguna, que los demandantes no la habían consentido, y que el municipio debía remover la tubería, etc. Durante el juicio, el demandado sólo compareció para impugnar el derecho de los demandantes a demandar al municipio, bajo las circuns-tancias.
Esta defensa se basa en la sección 29 de la Ley Municipal, Leyes de 1928, página 357, que entre otras cosas dispone:
“En. ningún procedimiento o acción en que sea parte el muni-cipio representado por el Alcalde, podrá éste allanarse a la demanda, o dejar de contestarla ni someter dicha acción o procedimiento a arbitraje, sin el consentimiento de la Asamblea Municipal. .
Los demandantes nos piden que desestimemos la apela-ción por frívola.
La corte inferior resolvió que si el artículo citado pre-valeciera para impedir pleitos, un municipio demandado podría, a su arbitrio, demorar esos pleitos, y la ley sería inconstitucional en ese particular. Evidentemente, la corte tiene razón. Ese artículo debe interpretarse como una mera medida directiva que restringe al alcalde. No puede soste-nerse que sea un impedimento al derecho a demandar. Des-cartando ciertas excepciones que es innecesario considerar, los municipios deben responder de sus culpas y cumplir sus obligaciones al igual que otras personas. Algo de esto llegó a ser aparente recientemente por nuestra decisión en Serra, Garabís & Co. v. El Municipio de Río Piedras, pág. 468 de este tomo.
El apelante radicó un alegato sobre la proposición principal, en el que prometió estudiar más detenidamente la *521cuestión, pero no nos da motivo satisfactorio alguno para demorar a los demandantes, y la apelación debe ser desesti-mada por frívola.